lN THE F|FTH CIRCUET COURT
FOR DAV|DSON COUNTY, TENNESSEE
AT NASHV|LLE
SHAUNDELLE BROOKS, individually,

and next-of-kin to the deceased,
AKIL.AH DAS|LVA,

l
l
l
Ptaintiff, ) No. 1801777
) JURY DENIANDED
TRAV|S RE|NK|NG and )
JEFFREY L. RE¥NK|NG, )
)
Defendants. )

DEFENDANT, JEFFREY l_. RE¥NKENG’S, ANSWERS
TO P_l:AiNT|FF’S FERST SET OF lNT§RROGATOR|ES

Comes now defendant, Jeffrey i_. Reinking, by and through counsei, pursuant to
Tenn. R. Civ. P. 33, and does hereby submit his answers to plaintiffs First Set of
interrogatories

GENERAL OBJECT!ON

Jeffrey Reinking objects to the definitions and instructions of plaintist interrogatories
to the extent these definitions and instructions do not conform to the requirements and
obligations of Tenn. R. Civ. P. 33. Furthermore, in answering plaintist interrogaotires, iVir.
Reinking does not adopt the definitions used by plaintiff in any way other than to make his
answers to the corresponding interrogatories

1. P|ease state the full name, address, and phone number or emaii address,
if known, of each and every person responsible for providing information used in
responding to any of the following interrogatories requests for production of documents,
and/or requests for admissions, and identify the particular discovery request that each

such individual provided information for or used in responding to that particular request

ST Reinking DaSiEva Ans to Pttf int 181 t 13

Case 3:18-cv-0064O Document 27-2 Filed 12/17/18 Page 1 of 15 Page|D #: 237

 

ANSWER:

Jeffrey Louis Reinking
(309) 231-8008

27380 Broadway Road
Niorton, |L 61550
j.reinking@hotmail.com

Jeffrey Reinking should be contacted through his attorneys of record.

2. Ptease provide the name and contact information of each and every person
or entity located_whether temporarily or othen/vise_or domiciled in the State of
Tennessee with whom you have corresponded since Apri| 1, 2017.

ANSWER:

Objection to the extent that this interrogatory seeks information protected
under the attorney-client priviiege. Subject to, and without waiving
objection:

Travis Reinking

JtiilS No. 878721

Controi No. 577520

P. O. Box 196383
Nashviiie, TN 37219-6383

Casey at Craneworks in Nashvi|ie, TN

l do not know Casey’s iast name, nor do i know his address or e-maii
address.

(205) 745-0101

John Augustine

l do not know Nlr. Augustine’s address, nor do l know e-mai| address.
However, l do know he lives in Kingston, TN.

(865) 717-8582

Danny with the Nietropoiitan Nashvi|te Poiice Department.
i do not know Danny’s address.
(615) 506-2863

Jonathan Wing, Travis Reinking’s defense attorney in Travis Reinking’s
criminal case.

l do not know Nlr. Wing’s address.
(615) 880-3701

ST Reinking DaSi¥va Ans to P|tf int 181113 2

Case 3:18-cv-0064O Document 27-2 Filed 12/17/18 Page 2 of 15 Page|D #: 238

 

i cailed a few pawn shops after the incident in Aprii, but don’t remember
names or other information. There may be other persons or entities
domiciled in Tennessee with whom l have corresponded since Aprii 1, 2017.
However, l cannot recall any other persons or entities.

3. Piease identify the purpose of each and every correspondence you have
had with any person residing in or iocated in the State of Tennessee, whether temporarily
or otherwise, other than your own legal counsei, since Aprii 1, 2017.

ANSWER:

Travis Reinking. i cannot state specifically every time | have spoken with
Travis Reinking. After he became domiciled in Tennessee, l did not
communicate with him. The first time l communicated with Travis Reinking
after he became domiciled in Tennessee was after his arrest in Aprii 2018.
The purpose for my communications with him after his arrest in Aprii 2018
was simply as a father checking in on his son.

Casey at Craneworks. le communications with Casey were iimited. He
called me for a reference when Travis Reinking applied for a job at
Craneworks. i-ie then caiied me because Travis Reinking did not show up for
work one day. The purposes for our communications were related to Travis
Reinking working at Craneworks.

John Augustine. The purpose of my communication with John Augustine
was to see it he had communicated with Travis Reinking after Travis
Reinking became domiciled in Tennessee.

Danny with the iiiletropoiitan Nashvii|e Poiice Department. The purpose for
my communication with Danny was related to locating Travis Reinking after
Aprii 22, 2018.

Jonathan Wing. There was not purpose for my communication with lVir.
Wing. We simply met at Travis Reinking’s apartment after Aprii 22, 2018.

4. P|ease indicate when you came to know or believe that Travis Reinking
intended to become domiciled in the State of Tennessee.
ANSWER:

l do not know or have any beiief as to when Travis Reinking intended to
become domiciled in the State of Tennessee.

ST Reinking DaSE|Va AnS to Pltf int 18i113 3

Case 3:18-cv-0064O Document 27-2 Filed 12/17/18 Page 3 of 15 PagelD #: 239

5. Please indicate when you came to know or believe that Travis Reinking had
in fact become domiciled in the State of Tennessee.

ANSWER:

Aprii 18, 2018.

6. Please indicate how many times you corresponded with Travis Reinking
after he became domiciled in the State of Tennessee

ANSWER:

Objection. This interrogatory is vague and ambiguous as the record does

not reflect when Travis Reinking became domiciled in Tennessee.

Additionaily, the term “corresponded” is both vague and ambiguous.

Subject to, and without waiving objections:

To the extent “corresponded” means “communicated”, l only communicated
with Travis Reinking approximately 8-10 times after Aprii 22, 2018.

7. P|ease state whether you attempted to assist Travis Reinking in securing
employment in the State of Tennessee.
ANSWER:

| did not attempt to assist Travis Reinking in securing employment in the
State of Tennessee.

8. Please identify the date of the most recent occasion when you entrusted
Travis Reinking with a Bushmaster XiVi-iB rifle or returned a Bushmaster Xl\/i-15 rifle to
Travis Reinking and the address of the location where the entrustment or return occurred

ANSWER:

Objection. This interrogatory contains a false predicate in that nothing in the

record supports that .Jeffrey Reinking ever entrusted any firearm to Travis

Reinking. Additiona|iy, the term “returned” is both vague and ambiguous

Subject to, and without waiving objections:

To the extent the term “return” is meant to imply transfer of ownership, l did
not return firearms to Travis Reinking, nor did l entrust firearms to Travis

ST Reinking DaSilva Ans to P|if int 181113 4

Case 3:18-cv-0064O Document 27-2 Filed 12/17/18 Page 4 of 15 PagelD #: 240

 

 

Reinking. Travis Reinking demanded and then took possession of his own
firearms that had been in my gun safe in or around OctoberlNovember 2017.
l do not recall the specifics regarding the firearms Travis Reinking legally
owned that were returned to him. This happened at my home at 27380
Broadway Road, iiiiorton, iL 61550.

9. With respect to interrogatory #8, please state each and every reason why
you returned or entrusted Travis Reinking with a Bushmaster Xi\/i-15 rif|e.

ANSWER:

Objection. This interrogatory contains a false predicate in that nothing in the

record supports that liilr. Reinking ever entrusted any firearm to Travis

Reinking. Additionaiiy, the term “returned” is both vague and ambiguous

Subject to, and without waiving objections:

To the extent the term “return” is meant to imply transfer of ownership, l did

not return firearms to Travis Reinking, nor did l entrust firearms to Travis

Reinking. Travis Reinking demanded and then took possession of his own

firearms that had been in my gun safe.

'lO. Piease indicate the date of each occasion that Travis Reinking has been
involuntarily hospitalized

ANSWER:

Objection. This interrogatory is not reasonably calculated to lead to the
discovery of admissible evidence. Subject to, and without waiving objection:

This interrogatory is omitted pursuant to the Court’s Protective Order

entered on November 8, 2018. As such, no answer from Jeffrey Reinking is

required

it. P|ease indicate the date of each occasion when you came to know that
Travis Reinking had been involuntarily hospitalized

ANSWER:

Objection. This interrogatory is not reasonably caicuiated to lead to the
discovery of admissible evidence. Subject to, and without waiving objection:

This interrogatory is omitted pursuant to the Court’s Protective Order
entered on November 8, 2018. As such, no answer from Jeffrey Reinking is

ST Reinking DaSi|va Ans to F’iif int 1811‘£3 5

Case 3:18-cv-0064O Document 27-2 Filed 12/17/18 Page 5 of 15 PagelD #: 241

 

required.

12. Piease indicate the date of each occasion when another person expressed
concern to you about Travis Reinking’s mental health.

ANSWER:

Objection. This interrogatory is not reasonably calculated to lead to the

discovery of admissible evidence. Further, objection to the extent the

interrogatory seeks the substance of conversations between the Defendant

Jeffrey Reinking and his wife, based on marital privilege. Subject to, and

without waiving said objections:

l do not recall the dates of any such conversations

14. (sic) Please indicate whether in or about June 2017, Travis Reinking
threatened frightenedl and/or yelled profanity at an employee of J & J Cranes while in
possession of a rif|e.

ANSWER:

Objection. This interrogatory is not reasonably calculated to lead to the

discovery of admissible evidence. Subject to, and without waiving said

objection:

i did not personally witness Travis Reinking threaten, frighten, andlor yell

profanity at an employee of J&J Cranes white in possession of a rifle in or

about June 2017. As such, l cannot personai|y state this happened, or did

not happen, as described

15. (sic) F’|ease indicate when you came to learn that Travis Reinking’s illinois
Firearm Owners identification card had been revoked

ANSWER:

Objection. This interrogatory is not reasonably calculated to lead to the

discovery of admissible evidence. Subject to, and without waiving said

objection:

l learned Travis Reinking’s Firearm Owners identification card had been

revoked due to his lack of residency in the State of illinois on August 24,
2017.

ST Reinking DaSiiva Ans to Pltf int 181113 6

Case 3:18-cv-0064O Document 27-2 Filed 12/17/18 Page 6 of 15 PagelD #: 242

 

16. (sic) Piease indicate how you came to learn that Travis Reinking’s illinois
Firearm Owners identification card had been revoked
ANSWER:

Objection. This interrogatory is not reasonably calculated to lead to the
discovery of admissible evidence. Subject to, and without waiving said
objection:

l learned Travis Reinking’s Firearm Owners identification card had been
revoked due to his lack of residency in the State of i|iinois when the Tazewe|i

County Sheriff’s Office presented to serve Travis Reinking notice of
revocation.

17. (sic) P|ease indicate whether you took possession of Travis Reinking’s
firearms after his illinois Firearm Owners identification card was revoked and, if you did
take possession of Travis Reinking’s firearms, which firearms you took possession of
thereafter.

ANSWER:

Objection. This interrogatory is not reasonably calculated to lead to the

discovery of admissible evidence. Additionaily, the term “took possession”

is both vague and ambiguous. Subject to, and without waiving said
objections:

To the extent “took possession” means legal ownership, l did not take

possession of Travis Reinking’s firearms. To the extent “took possession”

means had Travis Reinking’s firearms in my gun safe, after Travis Reinking’s

Firearm Owners identification card was revoked for lack of residency in the

State of iiiinois, l did in fact keep his firearms in my gun safe. Later, Travis

Reinking demanded to take his firearms that he iegaiiy owned from my gun

safe. l do not know the specifics of the firearms Travis Reinking owned that

were in my gun safe other than that it was a mixture of rifles and handguns.

18. (sic) Piease indicate whether you were advised by law enforcement that

you needed to keep firearms secure and away from Travis Reinking after his illinois

Firearm Owners identification card was revoked

S`f Reinking DaSiiva Ans to Pitf int 181113 7

Case 3:18-cv-0064O Document 27-2 Fiied 12/17/18 Page 7 of 15 PagelD #: 243

 

 

ANSWER:

Objection. This interrogatory contains a false predicate in that llilr. Reinking

was advised by iaw enforcement that Jeffrey Reinking needed to keep

firearms secure and away from Travis Reinking after his illinois Firearm

Owners identification card was revoked, which has not been established

Subject to, and without waiving said objection:

l was not advised by law enforcement that i needed to keep firearms secure

and away from Travis Reinking after his illinois Firearm Owners

identification card was revoked due to residency, but it seemed to me they
wanted me to do so at the time, so l did. l was given no information,
instruction or guidance regarding keeping the guns in my gun safe until

Travis began demanding return of the guns, whereupon l called the Tazewell

County, illinois Sheriff’s office for advice.

19. (sic) Please indicate whether you stated that you would comply with law
enforcement's instructions that you needed to keep firearms secure and away from Travis
Reinking after his illinois Firearm Owners identification card was revoked

ANSWER:

Objection. This interrogatory contains a false predicate in that iiiir. Reinking

was provided instructions from law enforcement regarding firearms, which

has not been established Subject to, and without waiving said objection:

Please refer to response number 18, above.

20. (sic) Please indicate whether you complied with law enforcement’s
instructions that you needed to keep firearms secure and away from Travis Reinking after
his Firearm Owners identification card was revoked

ANSWER:

Objection. This interrogatory contains a false predicate that iiiir. Reinking

was provided instructions from law enforcement regarding firearms. Subject

to, and without waiving said objection:

Please refer to response number 18, above.

ST Reinking DaSiiva Ans to Pltf int 181113 8

Case 3:18-cv-0064O Document 27-2 Fiied 12/17/18 Page 8 of 15 PagelD #: 244

 

21. (sic) Please indicate the date when you came to learn that Travis Reinking
had killed Akilah DaSiiva.

ANSWER:

Objection. This interrogatory contains a false predicate in that it has yet to

be established in any cause of action levied against Jeffrey Reinking that

Travis Reinking did kill Akilah DaSiiva. Subject to, and without waiving

objection:

l learned that Travis Reinking had been accused of killing Akilah DaSiiva on

Aprii 22, 2018. l have no personal knowledge of the accusations made

against Travis Reinking.

22. (sic) Please indicate the date of each and every occasion that you
communicated or attempted to communicate with Travis Reinking after you came to learn
that he had killed Akilah DaSiiva.

ANSWER:

Objection. This interrogatory contains a false predicate in that it has yet to

be established in any cause of action levied against Jeffrey Reinking that

Travis Reinking did kill Akilah DaSiiva. Subject to, and without waiving

objection:

i cannot state with specifics each time l communicated or attempted to

communicate with Travis Reinking after Aprii 22, 2018. However, i have

communicated or attempted to communicate with Travis Reinking

approximately 8-10 times since Aprii 22, 2018.

23. (sic) Please indicate the substance of each and every communication that
you have had with Travis Reinking after you came to learn that he had killed Akilah
DaSiiva.

ANSWER:

This interrogatory is omitted pursuant to the Court’s Protective Order
entered on November 8, 2018. As such, no answer from Jeffrey Reinking is

required
24. (sic) Please indicate whether on, about, or before i\/iay 1, 2018, you asked
ST Reinking DaSiiva Ans to Pltf int 181113 9

Case 3:18-cv-0064O Document 27-2 Fiied 12/17/18 Page 9 of 15 PagelD #: 245

 

or played any role in asking Joei E. Brown to release the following statement on your

behaif:

"The Reinking family is heartbrol<en and devastated at the loss of life and injury in
Tennessee. The Reinkings pray for ali of the victims and their familiesl for healing
and peace. in time, and in the due course of understanding ali of the facts of this
tragedy, the Reinkings anticipate that greater clarity will be revealed about the
events leading up to this incident."

ANSWER:

Objection. This interrogatory is not reasonably calculated to lead to the
discovery of admissible evidence. Additionaily, to the extent this
interrogatory seeks communications protected under the attorney-client
privilege, liiir. Reinking object to production of such communications
Subject to, and without waiving said objections:

l approved the aforementioned statement being released on my behalf to
multiple media outlets across the worid.

25. (sic) Please explain the reason or reason(s) why the following statement
was released on your behaif:

"The Reinking family is heartbroken and devastated at the loss of life and injury in
Tennessee. The Reinkings pray for ali of the victims and their families for healing
and peace. in time, and in the due course of understanding all of the facts of this
tragedy, the Reinkings anticipate that greater clarity will be revealed about the
events leading up to this incident."

ANSWER:

Objection. This interrogatory is not reasonably calculated to lead to the
discovery of admissible evidence. Additionaily, to the extent this
interrogatory seeks communications protected under the attorney-client
privilege, lilir. Reinking object to production of such communications
Subject to, and without waiving said objections:

This interrogatory is omitted pursuant to the Court’s Protective Order
entered on November 8, 2018. As such, no answer from llllr. Reinking is
required

26. (sic) Please indicate whether on or about .luiy 12‘h and/or duly 13“‘, 2018,

you asked or played any role in asking Joe| E. Brown to release the following statement

BT Reinking DaSiiva Ans to Pitf int 181113 10

Case 3:18-cv-0064O Document 27-2 Fiied 12/17/18 Page 10 of 15 PagelD #: 246

 

 

on your beha|f:

"A lawsuit has been filed in the United States District Court for the l\/iiddie District
of Tennessee by Attorney Daniel l-lorwitz against Jeffrey L. Reinking. The
complaint and media comments offered by l\/ir. Horwitz contain numerous
allegations that continue the unfortunate trend of factual inaccuracy and rush to
judgment surrounding Jeffrey Reinking’s conduct The complaint is filled with
flawed legal argumentl inappropriate hyperbole and shows what appears to be a
greater desire for media coverage by a lawyer than finding the truth for a grieving
famiiy."

ANSWER:

Objection. This interrogatory is not reasonably calculated to lead to the
discovery of admissible evidence. Additionaily, to the extent this
interrogatory seeks communications protected under the attorney-client
privilege, iiiir. Reinking object to production of such communications
Subject to, and without waiving said objections:

l approved the aforementioned statement being released on my behalf to
multiple media outlets across the world

27. (sic) Please explain the reason or reason(s) why the following statement
was released on your behalf:

"A lawsuit has been filed in the United States District Court for the iVliddie District
of Tennessee by Attorney Daniel l-lorwitz against Jeffrey L. Reinking. The
complaint and media comments offered by |Vir. Horwitz contain numerous
allegations that continue the unfortunate trend of factual inaccuracy and rush to
judgment surrounding Jeffrey Reinking’s conduct. The complaint is filled with
flawed legal argument, inappropriate hyperbole and shows what appears to be a
greater desire for media coverage by a lawyer than finding the truth for a grieving
famiiy.“

ANSWER:

Objection. This interrogatory is not reasonably calculated to lead to the
discovery of admissible evidence. Additionaily, to the extent this
interrogatory seeks communications protected under the attorney-client
privilege, llllr. Reinking object to production of such communications
Subject to, and without waiving said objections:

The intent of the aforementioned statement speaks for itse|f.

28. (sic) Please identify the date of each and every occasion when you have

ST Reinking DaSiiva Ans to P|tf int 181113 1 1

Case 3:18-cv-0064O Document 27-2 Fiied 12/17/18 Page 11 of 15 PagelD #: 247

 

transacted business in the State of Tennessee:
ANSWER:

Objection. This interrogatory is not reasonably calculated to lead to the
discovery of admissible evidence. Additionaily, the term “transacted
business” is both vague and ambiguous Finally, this interrogatory is overly
broad and unduly burdensome in that it is neither limited in time nor limited
in scope. Subject to, and without waiving said objection:

To the extent “transacted business” in the State of Tennessee means “spent

money”, l cannot recall every instance l have spent money in the State of

Tennessee, 'l'o the extent “transacted business” in the State of Tennessee

means been involved personally in business in the State of Tennessee, l

have never been involved personally in business in the State of Tennessee.

l also attended a weeklong crane operating class in the State of Tennessee

in approximately 2010.

29. (sic) Please identify the date of each and every occasion in which J & J
Cranes has transacted business in the State of Tennessee:

ANSWER:

Objection. This interrogatory is not reasonably calculated to lead to the

discovery of admissible evidence. Additionaily, the term “transacted

business” is both vague and ambiguous Final|y, this interrogatory is overly
broad and unduly burdensome in that it is neither limited in time nor limited
in scope. Subject to, and without waiving said objection:

To the extent “transacted business” in the State of Tennessee means J&J

Cranes has been involved in business in the State of Ten nessee, J&J Cranes

has never been involved in business in the State of Tennessee,

30. (sic) Please indicate whether you knew or believed that Travis Reinking
intended to possess the Bushmaster XlVi-15 rifle that you returned to him outside of the
State of illinois and if you did know or believe that Travis Reinking intended to possess
the Bushmaster Xl\/l-15 rifle that you returned to him outside of the State of illinois where

you expected that he intended to possess it:

ST Reinking DaSiiva Ans to P|tf int 181113 12

Case 3:18-cv-0064O Document 27-2 Fiied 12/17/18 Page 12 of 15 PagelD #: 248

 

ANSWER:

Objection. This interrogatory is not reasonably calculated to lead to the
discovery of admissible evidence. Subject to, and without waiving said
objection:

To the extent the term “return” is meant to imply transfer of ownership, l did
not return firearms to Travis Reinking. Travis Reinking demanded and then
took possession of his own firearms that had been in my gun safe. l knew
Travis Reinking was a non-resident of the State of illinois as that was the
basis for his Firearm Owners identification card had been revoked | knew
Travis Reinking intended to possess firearms outside the State of illinois At
the time Travis Reinking took his firearms that he owned from my gun safe,
l did not know where he intended to possess firearms that he legally owned
other than that he did not intend to possess them in the State of illinois

Respectfuiiy submitted ~

PARks T. cHAsTAiN
Registration No. 13744
DlRECT: (615) 630-7717
(615) 256-8787, Ext. 114
pchastain@bkbiaw.com
CORY R. iiiilLLER
Registration No. 34770
DiRECT: (615) 630-7745
(615) 256-8787, Ext. 145
cmiiier@bkblaw.com

  

BREWER, KRAUSE, BROOKS & CHASTAlN, Pl_LC
545 l\/iainstream Drive, Suite 101
Nashvil|e, TN 37228

JOEL E. BROWN

416 i\/iain Street, Suite 1300
F’eoria1 li_ 61602-1133
309-673-4357
jb@joe|ebrown.com

Attorneys for Defendant, Jeffrey L. Reinking

ST Reinking DaSiiva Ans lo P|if |l'ii 181113 13

Case 3:18-cv-00640 Document 27-2 Fiied 12/17/18 Page 13 of 15 PagelD #: 249

 

i hereby certify under oath that the foregoing Responses to interrogatories are true

and correct to the best of my knowledge1 information, and beiief.

 

STATE OF lLLlNOlS
tel
COUNTY OF refrain

On this i§ day of

Jeffrey i_. Reinking, known to be the person who executed the foregoing Responses to
interrogatories and who after being duly sworn made oath that these Responses to
interrogatories are true to the best of her knowiedge, information, and belief

r~""*?““"“m
f M\§Y>:
‘Il.~…. _ c»-w?
t . W

Nd;%pinv Pustic ' t

 

l\liy Cornmission Expires:

    
 
  

Official Seal '
.i E Brown
Notary Pubiic State of illinois ;'
lilly Commission Expires 09108»'2021 .‘
mm _ _ »

S"l’ Reinking DaSiiva Ans to Pitf int 181113.docx 14

Case 3:18-cv-00640 Document 27-2 Fiied 12/17/18 Page 14 of 15 PagelD #: 250

 

 

CERTIFlCAT§OF SERV|CE

l hereby certify that on this 15th day of November, 2018, a true and correct copy of
the foregoing has been sent, via first-class maii, postage prepaid to:

Daniei A. i-ion/vitz, Esquire
1803 Broadway, Suite 531
Nashviiie1 Tl\l 37203

Brian l\/lanookian, Esquire
Cummings |Vianookian

45 |Vlusic Square West
|\iashviiie, TN 37203

Joe| E. Brown, Esquire
416 i\/lain Street, Suite 1300
Peoria, iL 61602-1133

l\/ir. Travis Reinking
JlVlS No. 878721
Controi No. 577520
P. O. Box 196383

Neshviiie, TN 37219-6383 10

PARKS r'. cHAsTAiN
coRY R. NiiLLER

   
    

    
  

S`l' Reinking DaSiiva Ans to Plif int 181113 15

Case 3:18-cv-00640 Document 27-2 Fiied 12/17/18 Page 15 of 15 PagelD #: 251

 

 

